Luke, J.
The defendant was charged with the offense of rape and convicted of assault with intent to rape. The jury are the arbiters of the facts. If' the jury believed the testimony offered by the State, which they did, the verdict in this case was demanded.
When the charge of the court is read in its entirety, it is not subject to the criticisms urged to the excerpts complained of.
The trial judge having approved the verdict, which was rendered upon conflicting evidence, and there being no assignments of error which indicate that the defendant has not had a legal trial, it was proper for the court to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodivorth, J., eonour.